DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 7 and 15 is/are cancelled.
Applicant’s amendments/arguments have overcome prior rejections based on 35 U.S.C. 112.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered. 

Allowable Subject Matter
Claim(s) 1-6, 8-14 and 16-22 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 

While Bayoumi et al. (U.S. Pub. No. 2004/0024494) discloses on-line control of distribute resources with different dispatching levels, where each distributed resource has a corresponding controller, 



none of these references taken either alone or in combination with the prior art of record disclose, in combination with the remaining elements and features of the claimed invention, distributively controlling a wind park having a plurality of wind turbines including:

Independent Claim 1, 
determining, by a turbine controller dedicated to a single wind turbine, current power production capability of the single wind turbine; 
communicating the current power production capability of the single wind turbine directly with a plurality of other turbine controllers in the wind park, each of the turbine controllers operating in one of three states: a leader, a candidate and a follower, wherein only one turbine controller is operating as the leader; 
determining, by the turbine controller operating as the leader, a consensus power distribution schedule to distribute power to a power grid using votes from each turbine controller in the wind park; 
sending, from the turbine controller operating as the leader to each remaining turbine controller of the plurality of turbine controllers, the consensus power distribution schedule; and 
discharging energy from the single wind turbine to a power grid according to the power distribution schedule.


determining current power production capability of its corresponding wind turbine; 
communicating the current power production capability of the single wind turbine directly with a plurality of other turbine controllers in the wind park, each of the turbine controllers operating in one of three states: a leader, a candidate and a follower, wherein only one turbine controller is operating as the leader; 
determining, by the turbine controller operating as the leader, a consensus power distribution schedule to distribute power to a power grid using votes from each turbine controller in the wind park;
sending, from the turbine controller operating as the leader to each remaining turbine controller of the plurality of turbine controllers, the consensus power distribution schedule; and 
discharging energy from the single wind turbine to a power grid according to the power distribution schedule.

Independent Claim 17, 
determining, by a turbine controller dedicated to a single wind turbine, current power production capability of the single wind turbine; 
communicating the current power production capability of the single wind turbine directly with a plurality of other turbine controllers in the wind park, each of the turbine controllers operating in one of three states: a leader, a candidate and a follower, wherein only one turbine controller is operating as the leader; 

sending, from the turbine controller operating as the leader to each remaining turbine controller of the plurality of turbine controllers, the consensus power distribution schedule; and 
discharging energy from the single wind turbine to a power grid according to the power distribution schedule.

It is for these reasons that the applicant’s invention defines over the prior art of record.

The rest of the claim(s), being definite, further limiting, and fully enabled by the specification, depend on the above allowed independent claim(s), and thus are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119